Citation Nr: 1521782	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection an ear disability, to include as a result of acoustic trauma.  

4.  Entitlement to service connection for traumatic brain injury (TBI) with residual headaches and short-term memory loss.  

5.  Entitlement to service connection for a psychiatric disorder, (other than posttraumatic stress disorder (PTSD)), to include mood disorder and depression.  

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010 and March 2012 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his May 2012 substantive appeal (VA Form 9), the Veteran clarified that he seeks service connection headaches and short-term memory loss as a result of a TBI during service.  In addition, it was noted that the claim of service connection for an ear disability is based on acoustic trauma.  The issues have been characterized as reflected above to comport with the evidence and the Veteran's contentions.  

Records in the electronic file reflect the Veteran filed a claim for a TDIU in October 2014.  A claim for a TDIU is part of the increased rating claim in this case.  As such, the issue is reflected above.  

In February 2015, the Veteran appointed Disabled American Veteran as his accredited representative.  

In association with his claim of service connection for a psychiatric disorder, and although the March 2012 rating decision reflects that service connection was granted for PTSD, the Veteran asserts he has psychiatric disorders (other than PTSD) as a result of service, to include mood disorder and depressive disorder.  The September 2010 rating decision reflects service connection was denied for depression and mood disorder, as well as a sleep disorder.  In March 2011, the Veteran filed a notice of disagreement (NOD) with all of the claims denied in the September 2010 rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issues are reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes the Veteran's DD Form 214 reflects service in the Southwest Asia Theater of Operations from January 2005 to January 2006.  Thus, the provisions of 38 C.F.R. § 3.317 are for consideration.  His military occupational specialty was petroleum supply and his decorations and awards include a Global War on Terrorism Service Medal and an Iraq Campaign Medal.  

The Board notes that although the Records Management Center (RMC) forwarded personnel records, to include records reflecting service in Iraq, along with service treatment records, to a Veterans Center in April 2009, there is an indication suggesting that the Veteran's service treatment records may be incomplete.  More specifically, service treatment records currently associated with the claims file include only records dated prior to 2005.  There are no treatment records pertaining to the period of service from January 2005 to January 2006 currently associated with the claims file.  

It is possible that no service treatment records were generated during the period of service in Iraq; however, in view of the evidence and the Veteran's contentions, another effort should be made to obtain any outstanding service treatment records in order to ensure that VA has fulfilled its statutory duty to assist.  If they still cannot be obtained or do not exist, the Veteran must be informed of this fact and provided an opportunity to submit any such records in his possession, and also notified of alternative forms of evidence he may submit in support of his claims. 

Next, a March 2012 rating decision reflects service connection was granted for PTSD as a result of combat exposure during service in Iraq.  The Veteran asserts that the initial 50 percent rating assigned does not reflect the severity of his PTSD, and that his PTSD symptoms are worse than since VA examination in March 2011.  Therefore, the Board finds a remand for VA examination is needed. 

With respect to service connection for a left ankle disability, in his August 2009 claim, the Veteran stated that he fractured his left ankle while under enemy mortar attack during service.  Service treatment records do not document a left ankle fracture.  Although the March 2011 VA joints examiner opined that it is more likely than not that the Veteran's chronic left ankle sprain is related to service, the opinion was noted to be based on the Veteran's report of having fractured his left ankle during service, as the claims file was unavailable for review.  As such, the opinion is not completely adequate.  Therefore, after completion of the development above, the Veteran should be afforded a new VA examination with respect to the nature and etiology of a left ankle disability.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issues of service connection for a back disability, an ear disability, including as a result of acoustic trauma, and TBI with residual headaches and memory loss, are also remanded in light of the development above.  

Regarding the TDIU claim, it is intertwined with the PTSD rating claim.

In addition, as noted in the introduction, the record reflects that the Veteran filed a NOD in March 2011 with the denial of service connection for a mood disorder and depressive disorder, as well as a sleep disorder.  A SOC pertaining to these issues is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing entitlement to service connection for a psychiatric disorder other than PTSD, to include mood disorder and depressive disorder, as well as entitlement to service connection for a sleep disorder.  The issues are to be certified to the Board only if a timely substantive appeal is received.

2.  Make another request for service treatment records dated from January 2005 to January 2006 from appropriate sources.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records.  

4.  After completion of the above, schedule the Veteran for a VA left ankle examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left ankle disability, to include chronic sprain, is related to his active service.   

A complete rationale should accompany all opinions expressed.  

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported.  The examiner must report all pertinent findings. The examiner must describe the impact of the Veteran's PTSD on his occupational and social functioning.

In addition, an opinion should be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that any other diagnosed psychiatric disorder, to include mood disorder and depressive disorder, is related to his active service or is caused by or aggravated by service-connected PTSD.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities (presently solely PTSD), either alone or in combination, preclude the Veteran from following and securing substantially gainful employment with consideration of his educational and vocational history.

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

